Per Curiam.
We are of the opinion that so much of the order appealed from as directs the receiver to pay over the funds and property received by him to the Farmers’ Loan & Trust Company should be reversed. The receiver, in making the payments made by him, was acting under the order of the court, and should not now have, in effect, a fine imposed upon him for-obeying an order which was improvidently granted. The trust company, as appears from the papers, must have had the order in its possession as early as the 27th of January, 1890, and when it transferred the 10 $1,000 bonds, on the 13th of February following, it had had the order for at least 17 days. Without taking the advice of counsel, it voluntarily transferred the moneys and bonds, and it would seem to be too late for it now, as against the receiver, to question the propriety of the order. Even if this is not so, it may well be questioned whether the trust company makes out a case, under the order, entitling it to a return of the property. Upon this point, however, we express no opinion. The title to the property remained in the corporation, notwithstanding the execution of the trust-deed, and upon the appointment of the receiver the right to the possession of all the corporate property vested in him. Attorney General v. Insurance Co., 77 N. Y. 277. The cases cited by the counsel for the trust company do not hold a different doctrine. In Re Guardian, etc., Ins. Co., 13 Hun, 115, the court held that, under the peculiar provisions of the acts relating to the superintendent of the insurance department, the distribution of the property of the insolvent corporation should be committed to that officer. It was not held that the title to the property did not remain in the corporation. We áre, however, of the opinion that the parties to whom the receiver had distributed the moneys, under the order in question, should return the same to him, in order that, upon a full hearing of all the parties interested, such disposition may be made of the fund as to the court shall seem just and equitable. Ho costs to either party on this appeal.